Citation Nr: 9915204	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to June 3, 1997 for 
assignment of a 10 percent evaluation for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969. 

This matter arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

Initially, the Board notes that in his notice of 
disagreement(s) of October and November 1997, in his 
substantive appeal of December 1997, in his VA Form 646 of 
March 1998, and on his Brief on Appeal of April 1998, the 
veteran has raised the issue of entitlement to an increased 
rating for his PTSD, currently evaluated as 10 percent 
disabling.  As the RO has not provided a statement of the 
case that addresses this issue, it is not before the Board at 
this time.  Accordingly, the issue of entitlement to an 
evaluation in excess of 10 percent for the veteran's PTSD is 
referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  An unappealed February 1996 rating decision by the RO 
reduced the veteran's assigned disability rating for his PTSD 
from 10 percent to a noncompensable evaluation, effective 
from March 1, 1994.  

2.  A claim for an increased evaluation for the veteran's 
service-connected PTSD was received on June 3, 1997.  

3.  By a rating decision of September 1997, the RO assigned a 
10 percent evaluation for the veteran's PTSD, effective from 
June 3, 1997.  



CONCLUSION OF LAW

The proper effective date for assignment of a 10 percent 
evaluation for the veteran's PTSD is June 3, 1997, the date 
on which the veteran's claim was received.  38 U.S.C.A. 
§§ 5107, 5110(a), (b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(1), (2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The question presented by this appeal is whether the veteran 
is entitled to an effective date earlier than June 3, 1997, 
for the assignment of a 10 percent evaluation for his 
service-connected PTSD.  Historically, service connection was 
granted for PTSD by a rating decision of December 1987, and a 
10 percent evaluation was assigned, effective from November 
5, 1986.  Following this, the veteran had filed a claim for 
an increased evaluation, which was in suspended status, 
effective from March 1, 1994, due to incarceration.  

During the pendency of that claim, the veteran underwent a VA 
rating examination in December 1995 in which the examiner 
concluded that the veteran did not then manifest any symptoms 
of PTSD.  On the basis of that examination, the veteran's 
benefits were reduced from 10 percent to a noncompensable 
evaluation, effective from March 1, 1994, by a rating 
decision of February 1996.  The veteran was informed of this 
decision and of his appellate rights by a letter of February 
26, 1996, but did not offer any response or appeal.  

On June 3, 1997, a letter was received from the veteran in 
which he requested that he be provided with the necessary 
forms to "activate" his 10 percent disability evaluation 
benefits.  An additional letter from the veteran received in 
July 1997 in which he requested that his benefits be 
reinstated.  He underwent a VA rating examination in 
September 1997.  On the basis of that examination, by a 
rating decision of September 1997, the veteran was granted a 
10 percent evaluation for his PTSD, effective from June 3, 
1997.  That rating decision is the subject of this appeal.  

The veteran subsequently forwarded a letter to the RO, dated 
in October 1997, stating that due to his moving around from 
prison transfers, he often did not receive important mail.  
He further stated that there was no way for the degree of 
severity of his PTSD to have decreased from 10 percent to 0 
percent in the space of a year, and that he felt that a 
"combined" 20 percent rating would be more appropriate.  
The RO responded with a letter of October 1997 which 
explained the history of the veteran's claim.  The RO 
explained to the veteran that it considered his letter of 
June 3, 1997, to be a claim for an increased evaluation, and 
that prior to the September 1997 rating decision which 
granted an increased evaluation of 10 percent for his PSTD, 
that disorder had been assigned a noncompensable evaluation 
pursuant to the February 1996 rating decision.  

The veteran responded with a letter of October 1997, in which 
he reiterated his contention that he should be entitled to a 
20 percent evaluation for his PTSD, and that, in effect, his 
prior 10 percent rating should not have been reduced to a 
noncompensable evaluation.  The issue of an effective date 
prior to June 3, 1997, for assignment of benefits for PTSD 
has been addressed by the RO in its supplemental statement of 
the case of December 1997.  

The Board has reviewed the veteran's claim and has evaluated 
the evidence of record.  Based upon this review, the Board 
concludes that notwithstanding the veteran's assertion that 
he was never made aware that his disability rating had been 
reduced to a noncompensable evaluation, the Board must 
conclude that June 3, 1997 is the proper effective date for a 
grant of a 10 percent disability evaluation for his PTSD.  
The United States Court of Appeals for Veterans Claims 
(Court) in Harper v. Brown, 10 Vet. App. 125 (1997), citing 
38 U.S.C.A. § 5110(a) (West 1991), noted that unless 
specifically provided for or otherwise, the effective date of 
assignment of benefits based upon a claim for compensation 
shall not be fixed earlier than the date of receipt of that 
claim.  In addition, the Court found that under 38 U.S.C.A. 
§ 5110(b)(2) (West 1991), the effective date of a 
compensation award shall be the earliest date that such is 
ascertainable, if the application is received within one year 
from that date.  (Emphasis added).  Further, in Harper, the 
Court observed that under 38 C.F.R. § 3.400(o)(1) (1998), 
that entitlement to compensation shall be the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later, except as provided under (o)(2) of that section.  
Under 38 C.F.R. § 3.400(o)(2) (1998), the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the effective date of the 
award of such compensation is the date of receipt of the 
claim.  Id. at 126.  

The reduction of the veteran's assigned 10 percent evaluation 
for his PTSD was based upon the report of a December 1995 
rating examination in which the examiner found that he did 
not manifest any symptomatology of PTSD at that time.  
Pursuant to this finding, the RO reduced his assigned rating 
to a noncompensable evaluation, effective from the last date 
compensation was actually paid, March 1, 1994.  However, 
service connection for the veteran's PTSD remained in effect 
even though he was assigned a noncompensable evaluation for 
this disorder.  Evidence of increased symptomatology was not 
established until the veteran underwent a rating examination 
in September 1997.  Based upon the report of this 
examination, his assigned disability rating was increased to 
10 percent, by a rating decision of September 1997.  

Applying the facts of the present case to the applicable law, 
and to the Court's interpretation of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400 as set forth in Harper, supra, the Board 
finds that as the only evidence supporting assignment of a 10 
percent evaluation for his PTSD was the September 1997 
examination report, and that as his claim for that benefit 
was considered to have been filed on June 3, 1997, the proper 
effective date for his claim is June 3, 1997, the date his 
claim was received.  The earlier examination report of 
December 1995 showed that the veteran was not entitled to 
assignment of a compensable evaluation for his PTSD.  

Finally, in reaching this decision, the Board observes that 
there is no statutory or regulatory provision that enables it 
to disregard the law and provide the relief that the veteran 
requests.  In such a case as this one, where the law and not 
the evidence is dispositive of the issue before the Board, 
the claim must be denied because of a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, the veteran's appeal must be denied.  


ORDER

Entitlement to an effective date prior to June 3, 1997, for 
assignment of a 10 percent evaluation for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

